Citation Nr: 1113474	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-37 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that in pertinent part, denied the claims currently on appeal.  The claims of entitlement to service connection for a right knee disorder, a left knee disorder, and a left shoulder disorder were remanded by the Board in April 2009.  

The April 2009 Board decision also denied the claims of entitlement to service connection for a right shoulder disorder and a low back disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the Court granted a Joint Motion for Remand submitted by the parties and returned the Veteran's claims to the Board for further adjudication.  These claims were subsequently remanded by the Board in May 2010 for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to the Board's May 2010 remand, the Veteran was scheduled for a VA examination in July 2010 for all of his claimed disabilities.  In the VA examination request, the examiner was asked to, among other things, respond to the opinions provided by the Veteran's private physician, Dr. J.L.W., dated May 2006, January 2007 and October 2007.  Specifically, Dr. W opined that the Veteran's previous exposure to repeated trauma, particularly as that which could be had from parachuting, certainly would lend itself to this kind of repeated episodes of micro-trauma over a number of years.  However, the July 2010 VA examiner did not actually respond to Dr. W's opinions, but rather found them to be irrelevant because Dr. W was a gastroenterologist and because there was no evidence he had access to the Veteran's claims file.  While these factors may be considered in the overall weight to be provided to these opinions, they certainly do not in and of themselves render this professional medical opinion entirely irrelevant.  As such, a more thorough and specific discussion of Dr. W's opinions should be provided.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

In addition, the July 2010 VA examiner repeatedly relied on the assertion that there was no evidence of chronicity of any of the Veteran's disabilities following his separation from active duty until the 2000's.  However, this assertion is not entirely accurate.  According to the May 2009 VA examination report, the Veteran testified to joint pain on and off since his military service that became steady in more recent years.  An examination report must include consideration of lay evidence of chronicity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Veteran's lay testimony must be considered for the opinion to be fully adequate.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the VA examiner who performed the July 2010 VA examination.  The claims folder should again be provided to the VA examiner as well as a copy of this remand.  The examiner is again asked to address the following:

(a) Opine as to whether it is at least as likely as not that the Veteran's joint disorders, to include a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, and a low back disorder, manifested as a result of in-service disease, injury or trauma, to include repetitive parachute jumping, during active military service.  

(b) In offering the above opinions, the examiner must specifically discuss the lay assertions provided by the Veteran throughout the pendency of his claim, including his claims of continuity of symptomatology.  

(c) In addition, the examiner should discuss the private medical opinions provided by Dr. J.L.W. in May 2006, January 2007 and October 2007.  It is not enough to merely dismiss these opinions due to Dr. W's reported specialty - the actual assertions, rationale and conclusions provided by Dr. W should be discussed by the VA examiner.  

(d) A complete rationale should be provided for all opinions offered.  If an opinion cannot be reached without resort to mere speculation, the examiner should discuss in detail why this is the case.  

2.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, 11 Vet. App. at 271.  

3.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


